—In a proceeding pursuant to CPLR article 78, inter alia, to compel the Rockland County Department of Social Services and its Commissioner to comply with a determination of the New York State Department of Social Services, dated December 27, 1995, made after a fair hearing, the appeal is from (1) an order of the Supreme Court, Rockland County (Meehan, J.), dated February 19, 1997, which granted the petitioner’s application for attorneys’ fees and expenses pursuant to CPLR article 86, and (2) an order of the same court dated May 1, 1997, which directed the appellants to pay the petitioner the sum of $24,259.14, representing attorneys’ fees and expenses.
Ordered that the orders are affirmed, with one bill of costs.
Contrary to the appellants’ arguments, they come within the definition of the term “State” pursuant to CPLR 8602 (g) (see also, Matter of Beaudoin v Toia, 45 NY2d 343, 347). Moreover, the record supports the Supreme Court’s determination that the appellants’ position in the proceeding pursuant to CPLR article 78 was not “substantially justified” (CPLR 8601 [a]; Matter of Mitchell v Bane, 218 AD2d 537, 541). Accordingly, the Supreme Court properly granted the petitioner’s application for an award of counsel fees and expenses (see, CPLR 8601 [a]). Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.